Order denying plaintiff’s motion for summary judgment in an action based on a promissory note affirmed, with ten dollars costs and disbursements. Although we regard the defense as insufficient in so far as it relates to the alleged fraudulent misrepresentation of value because of an omission to allege lack of knowledge at the time of the giving of the renewal note in question, we construe the defense to plead a conditional delivery of the renewal note in that it was not to take effect nor to have valid existence until such time as the stock in question arrived at a value of twenty-five dollars a share or more. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.